
	

115 HRES 668 RH: Providing for consideration of the Senate amendment to the bill (H.R. 1) to provide for reconciliation pursuant to titles II and V of the concurrent resolution on the budget for fiscal year 2018.
U.S. House of Representatives
2017-12-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		House Calendar No. 112
		115th CONGRESS
		1st Session
		H. RES. 668
		[Report No. 115–476]
		IN THE HOUSE OF REPRESENTATIVES
		
			December 20, 2017
			Mr. Sessions, from the Committee on Rules, reported the following resolution; which was referred to the House Calendar and ordered to be
			 printed
		
		RESOLUTION
		Providing for consideration of the Senate amendment to the bill (H.R. 1) to provide for
			 reconciliation pursuant to titles II and V of the concurrent resolution on
			 the budget for fiscal year 2018.
	
	
 That upon adoption of this resolution it shall be in order to take from the Speaker's table the bill (H.R. 1) to provide for reconciliation pursuant to titles II and V of the concurrent resolution on the budget for fiscal year 2018, with the Senate amendment thereto, and to consider in the House, without intervention of any point of order, a motion offered by the chair of the Committee on Ways and Means or his designee that the House concur in the Senate amendment. The Senate amendment and the motion shall be considered as read. The motion shall be debatable for 20 minutes equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. The previous question shall be considered as ordered on the motion to adoption without intervening motion. Clause 5(b) of rule XXI shall not apply to the motion.
		
	December 20, 2017Referred to the House Calendar and ordered to be
			 printed